DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/26/2019 considered by the examiner. However, IDs submitted on 10/11/2019 is not considered by the examiner. Because this IDS is, a duplicate to IDS submitted on 4/26/2019. The IDS submission on 04/26/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. However, examiner’s considered IDS never been recorded in PTOL form of 37 or 326 and did not mailed out to applicant. Therefore issuing corrected notice of allowance.

EXAMINER’S AMENDMENT
An examiner’s amendment shown on January 28, 2021 was added to the record. Authorization for this examiner’s amendment was given in an interview with Brett A. Krueger on January 15, 2021.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)272-37591. The examiner can normally be reached on Monday-Friday, 10:00-6:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 

/Mohammad Kabir/
Examiner, Art Unit 2199
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199